MOORE, Justice.
Defendant was charged by county attorney’s information with the crime of carrying concealed weapons in violation of section 695.2, Code, 1966. He pleaded guilty and was sentenced to the Men’s Reformatory at Anamosa for a term not to exceed five years. Defendant’s appeal was, upon his written notarized request, submitted to us upon a complete district court clerk’s transcript. This was done with the knowledge and approval of his attorney. The record includes a transcript of all proceedings before the trial court.
The minutes attached to the county attorney’s information disclose defendant was arrested by police officers in Powesh-iek County about 7:30 a.m., August 28, 1968 and had in his possession a concealed loaded 38 caliber revolver. Later he was advised of his constitutional rights which he waived and signed a written statement admitting he was carrying a gun with ammunition at the time he was apprehended.
On arraignment before a magistrate he waived preliminary hearing and was bound over to the grand jury. The county attorney’s information, which was approved by the district court judge, was filed September 16, 1968. On that date defendant appeared before Judge Yoder and advised the court he was without funds. Donald Louden was appointed to represent defendant and has done so in all proceedings since that time.
On October 4, 1968 defendant and his attorney appeared for arraignment. It was indicated defendant wanted to plead guilty. Judge Yoder carefully questioned defendant and his counsel to determine whether defendant had been fully advised. Defendant was informed a plea must be knowingly and voluntarily entered and the matter of sentence was for the court. Defendant was told the statutory penalty provisions. Thereafter defendant personally and by his attorney entered a plea of guilty to the crime charged. The court found defendant guilty as charged, ordered a presentence investigation and set time for sentence at 9:00 a.m., October 14, 1968.
On October 14 defendant in person and by his counsel appeared before the trial court. Defendant stated he had no legal cause to show why judgment should not be pronounced against him. The court thereafter, pursuant to Code sections 695.2 and 695.3, ordered defendant be imprisoned in the Men’s Reformatory at Anamosa for an *800indeterminate term not exceeding five years and to pay the costs of prosecution.
Immediately after sentence the court fully advised defendant of his right to appeal, appointment of counsel and to a transcript and printing costs.
The record reveals no error. Defendant’s rights were protected at every stage of the proceedings. The judgment is accordingly
Affirmed.
All Justices concur.